                                                                        FILED
                                                                        CLERK
                                                               9/6/2019 3:20 pm
UNITED STATES DISTRICT COURT
                                                                  U.S. DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                             EASTERN DISTRICT OF NEW YORK
---------------------------------X                                LONG ISLAND OFFICE
UNITED STATES OF AMERICA,
                                              MEMORANDUM AND ORDER
           -against-                          04-CR-0209(JS)

LAVAL FARMER,
                    Defendant.
---------------------------------X
APPEARANCES
For the Government: Anthony Bagnuola, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    271 Cadman Plaza East
                    Brooklyn, New York 11201

For the Defendant:     Laval Farmer, pro se
                       #12786-067
                       U.S. Penitentiary Canaan
                       P.O. Box 300
                       Waymart, Pennsylvania 18472

SEYBERT, District Judge:

           On October 17, 2018, Laval Farmer (“Petitioner”), acting

pro se, petitioned this Court to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255.       (See Pet., D.E. 275, at 1-

5.)1   Petitioner contends that his mandatory life imprisonment

sentence   violates    the   Eighth   Amendment   of   the     United    States

Constitution.   (See Pet. at 2-4.)      For the following reasons, the

Petition is DENIED in its entirety.




1 The instant Petition was originally assigned to the Hon.
Thomas C. Platt. On September 11, 2008 the case was reassigned
to the undersigned.
                                      BACKGROUND

                 The Court assumes familiarity with the facts of this

case, which are reviewed in the Second Circuit’s October 8, 2009

decision.         See United States v. Farmer, 583 F.3d 131, 136-40 (2d

Cir. 2009).           The pertinent details are discussed below.

                 On    February     22,    2006,        a    Superseding      Indictment

(“Indictment”) was filed, charging Petitioner with the following:

(1) Conspiracy to Commit Assaults with a Dangerous Weapon in Aid

of Racketeering, in violation of 18 U.S.C. § 1959(a)(6); (2) Murder

in Aid of Racketeering, in violation of 18 U.S.C. § 1959(a)(1);

(3)   Use    of       a   Firearm   in    Furtherance         of   Murder     in   Aid   of

Racketeering, in violation of 18 U.S.C. § 924(c); (4) Attempted

Murder      in    Aid     of   Racketeering,       in       violation   of    18   U.S.C.

§ 1959(a)(1); and (5) two counts of Use of Firearms in Furtherance

of Attempted Murder in Aid of Racketeering, in violation of 18

U.S.C. § 924(c).          (Superseding Indict., D.E. 280-1.)                 As set forth

in the Indictment, Petitioner’s criminal conduct included his 2001

murder of fourteen-year-old Jose Angel White in Roosevelt, New

York, and his 2002 attempted murder of Jacquel Patterson in Wilkes-

Barre, Pennsylvania. (Superseding Indict. at 6-9; see also Farmer,

583 F.3d at 136-40.)           According to the Indictment, these criminal

acts were committed “for the purpose of maintaining and increasing

his position in the Bloods.”               (Superseding Indict. at 6-7.)                 At

the time of these crimes, Petitioner was a member of the Velt

                                            2
Gangsta Lanes (“VGL”), a contingent of the Bloods gang, active in

Roosevelt, New York.     Farmer, 583 F.3d at 136.

            Specifically,     on     September     22,     2001,     Petitioner

travelled to Roosevelt, New York with other members of the Bloods

to exact revenge for an assault of a member of VGL by a member of

a rival Crips gang.       Id. at 136-37.         Petitioner drove past two

boys, one dressed in the blue attire of a Crip, fired shots in

their direction, and left the scene.           Id. at 137.       As a result of

these shots, Petitioner killed the boy dressed in blue, who was

fourteen-year-old Jose Angel White and was not a member of the

Crips.      Id.     Approximately    three     months    after    this   murder,

Petitioner moved to Wilkes-Barre, Pennsylvania, where he continued

his association with the Bloods while living with Jacquel Patterson

and selling drugs with fellow Bloods.            Id. at 137-38.       Following

conflicts    with   Jacquel   Patterson,       Petitioner     engaged    in   an

altercation with him and shot him multiple times.                  Id. at 138.

Jacquel Patterson suffered gunshot wounds about his body and face,

but survived the shooting.          Id.      After the attempted murder of

Jacquel Patterson, Petitioner returned to New York, where he was

arrested on July 16, 2002.         Id.

            Petitioner’s jury trial began on February 7, 2006 in the

Eastern District of New York.        Id. at 139.        During the trial, the

jury heard testimony from members of law enforcement, expert

witnesses, and civilian witnesses.             Id. at 139-40.       Significant

                                         3
for purposes of Petitioner’s underlying direct appeal, defense

counsel for Petitioner made a pre-trial motion to preclude any

reference   to   Petitioner’s    nickname   “Murder,”   which    the   Court

denied.   Id. at 139.   Throughout the course of the trial, “several

government witnesses testified to knowing [Petitioner] as ‘Murder’

and used the nickname repeatedly in their testimony.             Similarly,

the government used the name in its questions and dozens of times

in argument to the jury.”       Id. at 140.    On February 22, 2006, at

the conclusion of the jury trial, Petitioner was convicted of all

counts contained in the Indictment.         Id.   On June 20, 2007, the

Honorable Thomas C. Platt sentenced Petitioner to two terms of

life imprisonment, as well as multiple terms of twenty-five years

of incarceration to run consecutively.        (J., D.E. 280-2.)

            Petitioner appealed his conviction and sentence to the

Second Circuit Court of Appeals.         On October 8, 2009, the Second

Circuit issued its decision, affirming in part, vacating in part,

and remanding the case back to the district court.              See Farmer,

583 F.3d at 152.    First, the Second Circuit rejected Petitioner’s

claims that there was insufficient evidence presented to the jury

to sustain his convictions.        Id. at 140-44.       Next, the Second

Circuit addressed Petitioner’s claims that the use of his nickname

“Murder” during the Government’s case and summation was unduly

prejudicial.     Id. at 144.    The Second Circuit determined that the

Government’s evidence regarding the murder Jose Angel White was

                                     4
substantial enough to overcome any potential prejudice from the

use of the nickname and upheld Petitioner’s convictions on the

charges related to White’s murder.           Id. at 147.    However, the

Second Circuit found that Petitioner was “entitled to a new trial

for the [Jacquel] Patterson shooting because of the [G]overnment’s

misuse    of    [Petitioner’s]   nickname,   the   [D]istrict    [C]ourt’s

failure to forestall or mitigate the prejudice, and the arguable

strength of [Petitioner’s] defenses to the charged offense.”          Id.

at 148.    Thus, the Second Circuit remanded the case back to the

District Court as to the attempted murder charges and the firearms

charges related to the attempted murder.        Id. at 152.     Petitioner

filed a Petition for a Writ of Certiorari, which was denied on

April 5, 2010.      Farmer v. United States, 559 U.S. 1058, 130 S. Ct.

2365, 176 L. Ed. 2d 578 (2010).

               Upon returning to the District Court, the Government

submitted a letter on January 19, 2010 stating that as Petitioner

is serving a mandatory life sentence for Jose Angel White’s murder,

the Government would not seek re-trial on the vacated Jacquel

Patterson charges.      (See Gov’t Letter, D.E. 263.)      By Order dated

February 24, 2010, the Court dismissed the Jacquel Patterson

attempted murder and firearms related charges.        (See Feb. 24, 2010

Order, D.E. 266.)

               On March 29, 2011, Petitioner filed a motion for an

extension of time to file a petition for relief under § 2255.

                                     5
(Mot. for Extension, D.E. 270.)           On April 14, 2011, Petitioner

filed a supplemental motion related to his request for an extension

of time to file a Section 2255 petition.        (Suppl. Mot., D.E. 272.)

          On September 7, 2018, Petitioner filed this Petition for

habeas relief under § 2255.      (See Pet.)     Petitioner relies on the

Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460, 132

S. Ct. 2455, 183 L. Ed. 2d 407 (2012) and argues that his mandatory

life sentence violates the Eighth Amendment as it constitutes cruel

and unusual punishment.    (See Pet’r Br., D.E. 275, at ECF pp. 6-

28.)   The Government filed its opposition on November 30, 2018,

arguing that the Petition is both untimely and without merit.

(Resp’t Opp., D.E. 280, at 5-8.)         On December 19, 2018, Petitioner

replied to the Government, reiterating his grounds for relief.

(Pet’r Reply, D.E. 282.)       On August 8, 2019, the Government filed

a letter response, providing the Court with a Second Circuit

decision that they argue is dispositive in this matter, (Resp’t

Reply, D.E. 290), and on August 19, 2019 Petitioner replied to the

Government’s letter response (see Pet’r Letter Reply, D.E. 291).

                                DISCUSSION

          The   Court   will    first     address   the   applicable   legal

standard before turning to the merits of the Petition.

I. Section 2255 Legal Standard

          “The writ of habeas corpus stands as a safeguard against

imprisonment of those held in violation of the law.”            Harrington

                                     6
v. Richter, 562 U.S. 86, 91, 131 S. Ct. 770, 780, 178 L. Ed. 2d

624 (2011).    To obtain relief under § 2255, a petitioner must show

“that the sentence was imposed in violation of the Constitution or

laws   of   the   United   States,    or    that   the   court   was   without

jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject

to   collateral   attack.”     28    U.S.C.   §    2255(a).      Therefore,   a

collateral attack on a conviction or sentence is available “for a

constitutional error, a lack of jurisdiction in the sentencing

court, or an error of law or fact that constitutes ‘a fundamental

defect which inherently results in a complete miscarriage of

justice.’”     United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995)

(quoting Hill v. United States, 368 U.S. 424, 428, 82 S. Ct. 468,

471, 7 L. Ed. 2d 417 (1962)).

             When determining whether to grant relief, “the scope of

review on a § 2255 motion should be narrowly limited in order to

preserve the finality of criminal sentences and to effect the

efficient allocation of judicial resources.”             Graziano v. United

States, 83 F.3d 587, 590 (2d Cir. 1996) (internal quotation marks

and citations omitted).      Additionally, in a federal habeas corpus

proceeding, the petitioner has the burden of proving his claims by

a preponderance of the evidence.          Skaftouros v. United States, 667




                                      7
F.3d 144, 158 (2d Cir. 2011); Triana v. United States, 205 F.3d

36, 40 (2d Cir. 2000).

           As Petitioner’s submissions were filed pro se, the Court

will liberally construe them “‘to raise the strongest arguments

that they suggest.’”     Kirkland v. Cablevision Sys., 760 F.3d 223,

224 (2d Cir. 2014) (quoting Burgos v. Hopkins, 14 F.3d 787, 790

(2d Cir. 1994)).       Nonetheless, this does not excuse Petitioner

“‘from   comply[ing]     with   relevant   rules   of   procedural   and

substantive law.’” Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)

(quoting Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981)).

II.   Timeliness

           Generally, to bring a motion under Section 2255, a

petitioner must file the motion one year from when the conviction

is considered final.     See 28 U.S.C. § 2255(f).       Relevant to this

Petition, the one-year limitations period can run from the later

of “the date on which the facts supporting the claim or claims

presented could have been discovered through the exercise of due

diligence.”   28 U.S.C. § 2255(f)(4).      The Court notes that without

this tolling provision, Petitioner’s time to file his Petition

expired on April 5, 2011, one year from the denial of his Petition

for a Writ of Certiorari.

           As a threshold matter, the Court first addresses the

motion for an extension of time to file a Section 2255 Petition,

filed with the Court on March 29, 2011.      (See Mot. for Extension.)

                                    8
The Second Circuit has found that “[w]here a motion, nominally

seeking an extension of time, contains allegations sufficient to

support a claim under section 2255, a district court is empowered,

and in some instances may be required . . . to treat that motion

as a substantive motion for relief under section 2255.”            Green v.

United States, 260 F.3d 78, 83 (2d Cir. 2001) (citing Fleming v.

United States, 146 F.3d 88, 90 (2d Cir. 1998) (per curiam)).

Accordingly, the district court “must first determine whether the

motion contains allegations supporting a claim for relief under

section 2255.     If it does, the district court should construe it

as such, and then decide whether the motion is timely.         If it does

not, the district court has no jurisdiction [ ] to consider the

motion.”   Id.    Here, though Petitioner’s motion for an extension

of time was filed within the one-year limitations period, it does

not contain any basis in fact or in law for relief under Section

2255.   Therefore, the request for an extension of time cannot be

construed as a substantive motion for relief under Section 2255.

           Subsequently, on September 7, 2018, Petitioner filed the

instant motion for relief under Section 2255, urging the Court to

toll the applicable limitations period.          Petitioner claims that

the statute of limitations should not bar his Petition as the

“facts relied upon by [P]etitioner were not made available to

[P]etitioner     until   Dr.   Steinberg,   a   leading   expert    in   the

scientific field of adolescence, testified on September 13, 2017

                                     9
[ ], and the filing of this motion is within one year from that

date.”   (Pet’r Br. at 4.)         The Court will further discuss the

substance     of   Petitioner’s    claims   regarding    Dr.   Steinberg’s

testimony.     However, for purposes of timeliness, the Court must

determine whether Dr. Steinberg’s testimony in another criminal

matter constitutes a “new fact” that would entitle Petitioner to

tolling of the limitations period.

             The   Court   notes    that    it    is   well-settled   that

“[e]quitable tolling applies only in . . . rare and exceptional

circumstance[s]” where the defendant has “acted with reasonable

diligence throughout the period he seeks to toll.”               Smith v.

McGinnis, 208 F.3d 13, 17 (2d Cir. 2000) (internal quotation marks

and citations omitted).      In addition, “pro se status does not in

itself constitute an extraordinary circumstance meriting tolling.”

Doe v. Menefee, 391 F.3d 147, 175 (2d Cir. 2004).

             The Second Circuit has found that the due diligence in

the tolling provision “‘does not require the maximum feasible

diligence, only ‘due,’ or reasonable, diligence.’”             LoCascio v.

United States, 395 F.3d 51, 55 (2d Cir. 2005) (quoting Wims v.

United States, 225 F.3d 186, 190 n.4 (2d Cir. 2000)). In addition,

“‘[t]ime begins when the [petitioner] knows (or through diligence

could discover) the important facts, not when the [petitioner]

recognizes their legal significance.’”           Matera v. United States,



                                     10
83 F. Supp. 3d 536, 547 (S.D.N.Y. 2015) (quoting Owens v. Boyd,

235 F.3d 356, 359 (7th Cir. 2000).

             Here, Petitioner argues that Dr. Steinberg’s testimony

during a Section 2255 hearing in the District of Connecticut

amounts to “new facts” that entitle him to tolling of the statute

of limitations.     (See Pet. Ex. A, Dr. Steinberg Testimony, D.E.

275-1; see also Cruz v. United States, No. 11-CV-0787, 2018 WL

1541898, at *22-25 (D. Conn. Mar. 29, 2018).           Generally, during

the aforementioned hearing, Dr. Steinberg testified regarding the

cognitive abilities of adolescents and suggested that the hallmark

characteristics of adolescence extend through the age of twenty-

one. (See Dr. Steinberg Testimony, D.E. 275-1.) Petitioner states

that as he was nineteen years old at the time of his crime and

according to Dr. Steinberg’s testimony he should be treated as a

juvenile.    (See Pet’r Br. at 11-22.)

             The Court finds that Dr. Steinberg’s testimony in a

separate criminal case does not unearth “new facts” that should

toll the statute of limitations.        Though Dr. Steinberg suggested

that   his   conclusions   regarding    adolescence   are   applicable   to

individuals aged eighteen through twenty-one, it does not follow

that this Court must adopt Dr. Steinberg’s testimony in this

separate matter and toll the statute of limitations.            The Court

notes that Petitioner fails to explain what about his cognitive

state makes him entitled to treatment as a juvenile and concedes

                                   11
that much of Dr. Steinberg’s conclusions were previously published

in   his   2003   works.     Thus,   Petitioner   cannot   claim    that   Dr.

Steinberg’s 2017 testimony created a new fact that Petitioner

lacked the mental capacity to receive a life sentence.               Further,

even if this Court determined that Dr. Steinberg’s testimony tolled

the statute of limitations, the Court denies the Petition on the

merits.

III.   Eighth Amendment Claim

            As stated above, Petitioner’s request for habeas relief

is based on the Supreme Court’s decision in Miller v. Alabama, 567

U.S. 460, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012).               In Miller,

the Supreme Court considered a case where two fourteen-year-olds

received mandatory life imprisonment for murder convictions.               Id.

at 465, 132 S. Ct. at 2460.       The Supreme Court took issue with the

fact that the mandatory nature of such sentences prevents courts

from   considering      “characteristics    of    youth”   in    determining

sentence and stated that “[b]y removing youth from the balance--

by subjecting a juvenile to the same life-without-parole sentence

applicable to an adult--these laws prohibit a sentencing authority

from assessing whether the law’s harshest term of imprisonment

proportionately punishes a juvenile offender.”         Id. at 473-74, 132

S. Ct. at 2465-66.          Ultimately, the Supreme Court held that

imposing    mandatory      life   imprisonment    sentences     without    the

possibility of parole on juveniles convicted of homicide violated

                                      12
the Eighth Amendment and constituted cruel and unusual punishment.

Id. at 489, 132 S. Ct. at 2474-75.            The Court emphasized the

following:

             We therefore hold that the Eighth Amendment
             forbids a sentencing scheme that mandates life
             in prison without possibility of parole for
             juvenile offenders. By making youth (and all
             that accompanies it) irrelevant to imposition
             of that harshest prison sentence, such a
             scheme   poses     too    great    a    risk    of
             disproportionate punishment.         Because the
             holding is sufficient to decide these cases,
             we do not consider Jackson’s and Miller’s
             alternative argument that the Eighth Amendment
             requires a categorical bar on life without
             parole for juveniles, or at least for those 14
             and younger. But given all we have said in
             Roper, Graham, and this decision about
             children’s     diminished     culpability      and
             heightened capacity for change, we think
             appropriate     occasions      for     sentencing
             juveniles to this harshest possible penalty
             will be uncommon.       That is especially so
             because of the great difficulty we noted in
             Roper and Graham of distinguishing at this
             early age between the juvenile offender whose
             crime reflects unfortunate yet transient
             immaturity, and the rare juvenile offender
             whose crime reflects irreparable corruption.
             Although we do not foreclose a sentencer’s
             ability to make that judgment in homicide
             cases, we require it to take into account how
             children   are    different,    and   how    those
             differences    counsel    against     irrevocably
             sentencing them to a lifetime in prison.

Id. at 479-80, 132 S. Ct. at 2469 (citations omitted).

             Petitioner asks the Court to extend the Miller ruling to

his case, but the Court declines to do so. Petitioner was nineteen

when he murdered Jose Angel White.         He was not under the age of


                                    13
eighteen and therefore Miller does not mandate this Court grant

relief.      Miller   plainly   stated   that    its   ruling   applied   to

juveniles, under the age of eighteen.           Id. at 465, 132 S. Ct. at

2460.     In cases leading up to Miller addressing Eighth Amendment

challenges to the sentencing of juveniles, the Supreme Court

routinely set the age at eighteen.          For example, in Roper v.

Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005),

the Supreme Court prohibited the imposition of the death penalty

as a sentence for an individual younger than eighteen, stating:

            Drawing the line at 18 years of age is subject,
            of course, to the objections always raised
            against categorical rules. The qualities that
            distinguish juveniles from adults do not
            disappear when an individual turns 18. By the
            same token, some under 18 have already
            attained a level of maturity some adults will
            never reach.      For the reasons we have
            discussed, however, a line must be drawn. . .
            . The age of 18 is the point where society
            draws the line for many purposes between
            childhood and adulthood. It is, we conclude,
            the age at which the line for death
            eligibility ought to rest.

Id. at 574, 125 S. Ct. at 1197-98.         Subsequently, in Graham v.

Florida, 560 U.S. 48, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010),

the Supreme Court held that sentencing a juvenile to life without

parole for non-homicide offenses violates the Eighth Amendment,

again setting the age at eighteen.        Id. at 74-75, 130 S. Ct. at

2030.




                                   14
             The Court acknowledges that Petitioner relies on Cruz to

support his basis for relief. In Cruz, the District of Connecticut

granted a request for habeas relief from a petitioner who was

serving a life sentence for shooting and killing two individuals

when the petitioner was eighteen years and twenty weeks old. Cruz,

2018 WL 1541898, at *1-2, 25.        Prior to granting the Section 2255

petition, the court held an evidentiary hearing, during which Dr.

Steinberg “testified about the status of scientific research on

adolescent     brain   development    and   Cruz   testified   about   the

trajectory of his life.”     Id. at *3.     The district court discussed

Dr. Steinberg’s testimony at length, addressing the following

findings: (1) “hot cognition [which] requires the individual to

regulate and control his emotions . . . is not fully mature until

the early-or mid 20s”; (2) “late adolescents” which Dr. Steinberg

defined as ages eighteen through twenty one “still show problems

with impulse control and self-regulation and heightened sensation-

seeking, which would make them in those respects more similar to

somewhat younger people than older people”; (3) “the ability to

resist peer pressure is still developing during late adolescence”;

and (4) “people in late adolescence are . . . more capable of

change than are adults”.     Id. at *23-24 (internal quotation marks

and citations omitted).       The district court acknowledged that

“[t]he court today is not asked to determine whether the line

should be drawn at age 20.     Rather, the issue before the court is

                                     15
whether the conclusions of Miller can be applied to Cruz, an 18-

year-old.”    Id. at *24.    Ultimately, the district court concluded

that “relying on both the scientific evidence and the societal

evidence of national consensus . . . the hallmark characteristics

of juveniles that make them less culpable also apply to 18-year-

olds.” Id. at *25. The Government characterizes the Cruz decision

“as a notable outlier, and has not, since it was issued, been

favorably cited by any federal court of which the government is

aware.”     (Resp’t Opp. at 8.)        The Government provides multiple

cases that declined to extend Miller to those above the age of

eighteen.    (See Resp’t Opp. at 8.)

             Recently, the Second Circuit addressed this issue in a

case where petitioners aged between 18 and 22 argued that their

mandatory life sentences amounted to cruel and unusual punishment

“because scientific research purportedly shows that the biological

factors that reduce children’s ‘moral culpability’ likewise affect

individuals through their early 20s.”          United States v. Sierra,

Nos. 15-2220(l), 15-2247(CON), 15-2257(CON), 2019 WL 3488579, at

*2 (2d Cir. Aug. 1, 2019).            The Second Circuit concluded that

“[s]ince the Supreme Court has chosen to draw the constitutional

line at the age of 18 for mandatory minimum life sentences [ ] the

defendants’     age-based    Eighth    Amendment   challenges   to   their

sentences must fail.”       Id.



                                      16
           Accordingly, the Court declines to extend Miller to

Petitioner’s     circumstances.       The    Court   does   not   find   that

Petitioner’s sentence violates the Eighth Amendment and therefore

his request for relief under Section 2255 is DENIED.

                               CONCLUSION

           For    the   foregoing    reasons,    Petitioner’s     motion   to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255 (D.E. 275) is DENIED.        In addition, Petitioner’s motion for

extension to file a motion pursuant to 28 U.S.C. § 2255 (D.E. 270)

and motion to compel (D.E. 272) are DENIED as MOOT.           Because there

can be no debate among reasonable jurists that Petitioner was not

entitled to relief, the Court does not issue a Certificate of

Appealability.    28 U.S.C. § 2253(c); see also Middleton v. Att’ys

Gen., 396 F.3d 207, 209 (2d Cir. 2005).

           The Clerk of the Court is directed to mail a copy of

this Memorandum and Order to the pro se Petitioner and mark this

matter CLOSED.

                                            SO ORDERED.


                                            /s/ JOANNA SEYBERT
                                            Joanna Seybert, U.S.D.J.

Dated:   September   6 , 2019
         Central Islip, New York




                                      17
